                                          Case 3:20-cv-02472-EMC Document 12 Filed 09/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TANYA GRACE MCDANIEL,                               Case No. 20-cv-02472-EMC
                                   8                    Plaintiff,
                                                                                             ORDER DISMISSING CASE
                                   9             v.
                                                                                             Docket No. 8, 10, 11
                                  10     UNITED STATES, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On April 21, 2020, the Court dismissed Plaintiff Tanya McDaniel’s complaint under 28

                                  14   U.S.C. Section 1915(e) because it failed to state a claim upon which relief could be granted, and

                                  15   Plaintiff was granted leave to file an amended complaint by May 26, 2020. See Docket No. 4.

                                  16   Plaintiff was also instructed at that time to contact the Court’s Legal Help Desk for assistance. On

                                  17   May 29, 2020, Plaintiff requested an extension of time to file her amended complaint, which was

                                  18   granted by the Court on June 18, 2020. See Docket No. 6. Plaintiff’s Amended Complaint was

                                  19   due on July, 21, 2020. See Docket No. 6. On June 30, 2020, Plaintiff filed a Motion to Amend

                                  20   Complaint and attached an amended complaint. See Docket No. 8. On July 20, 2020, Plaintiff

                                  21   filed a motion which the Court construed as a Motion for Reconsideration to amend the complaint.

                                  22   See Docket No. 10.

                                  23          On August 3, 2020, the Court dismissed Plaintiff Tanya McDaniel’s complaint filed at

                                  24   Docket No. 8-1 because it was identical to the complaint previously dismissed, and the Court

                                  25   granted Plaintiff one more opportunity to file a complaint that complies with the requirements of

                                  26   Federal Rule of Civil Procedure 8(a). See Order, Docket No. 11. The Order further instructed

                                  27   Plaintiff to contact the Court’s Legal Help Desk and listed all contact information for that

                                  28
                                                                                         1
                                          Case 3:20-cv-02472-EMC Document 12 Filed 09/14/20 Page 2 of 2




                                   1   department. The Amended Complaint was due on September 2, 2020. See Order, Docket No. 11.

                                   2   That deadline has passed and no amended pleading has been filed. Further, the Deputy Clerk

                                   3   attempted to contact Plaintiff by telephone on numerous occasions, to no avail. Accordingly, the

                                   4   Court finds good cause to DISMISS the complaint for failure to prosecute without prejudice. The

                                   5   Clerk of the Court is ordered to close the case.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: September 14, 2020

                                   9

                                  10                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  11                                                       United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
